PER CURIAM:
In these consolidated appeals, Jacob W. Long and Ronald Long appeal the district court’s order denying their motions to set aside default judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Long and United States v. $1197.00 U.S. Currency, No. 1:00-cv00164-WLO (M.D.N.C. Aug. 31, 2006 & Sept. 1, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.